DETAILED ACTION
Application 16/768352, “Electrode for Lithium Secondary Battery and Lithium Secondary Battery Including the Same”, is the national stage entry of a PCT application filed on 5/29/20 and claims priority from a foreign application filed on 4/4/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/8/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the three-dimensional structure formed by radical polymerization with the organic binder as well as between the oligomers”.  There is insufficient antecedent basis for this limitation in the claim because the claim has not previously described a three-dimensional structure possessing the named features.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 2014/0147738), Bitner (WO 2016/203390) and Sato (US 2001/0044045).
Regarding claim 1-3 and 9-11, Chen teaches a lithium secondary battery (e.g. paragraph [0072]) comprising: the electrode for a lithium secondary battery of claim 1 (see rejection of claim 1) and an electrolyte (paragraph [0021]), wherein the electrolyte is a fashioned in a gel state for preventing leakage (paragraph [0136]).
As to the electrode, Chen further teaches an electrode (see title) for a lithium secondary battery (paragraph [0021, 0072]), the electrode comprising: an electrode current collector (paragraph [0126]); and an electrode active material layer (paragraph [0126]) which is formed on one surface of the electrode current collector (paragraph [0137]) and includes an electrode active material and an organic binder (paragraphs [0126-0128]).  As to claim 9, Chen further teaches the electrode being a cathode (see title), which is a positive electrode.
Chen further teaches that the electrode binder may be a material such as “polyethylene glycol diacrylate, polyethylene glycol dimethacrylate, a combination thereof and derivatives” (paragraphs [0128]) which is a polymer containing an ethylenically unsaturated group as required by claim 1, such as an acryloxy or methacryloxy group as required by claim 2, and includes an alkylene oxide group represented by formula X-3 as required by claims 10 and 11.  
As to claim 3, Chen further teaches that the binder may generally be included in a range of 1 to 30 percent by weight (paragraph [0128]), which substantially overlaps the claimed range of 0.5 to 20 parts by weight, and gives 10 wt% binder as an exemplary value (paragraph [0209]) which lies within the claimed range.  

Regarding the 8/4/22 amendment to claim 1, Chen does not detail the constitution of the gel electrolyte and does not expressly teach the gel being a gel polymer electrolyte including a polymer network having a three-dimensional structure in which oligomers containing a (meth)acrylate group are bonded in the three-dimensional structure formed by radical polymerization with the organic binder as well as between oligomers.
In the battery art, Bitner teaches that it is conventional to provide a gel electrolyte having good mechanical properties due to a polymer matrix, wherein the polymer matrix is provided via polymerization of polyethylene glycol diacrylate into the polymer matrix (page 5). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to fashion the electrolyte in a gel state by incorporating a binder such as polyethylene glycol diacrylate, which forms a polymer matrix [a three-dimensional structures formed by bonds of the polymer] for the benefit of providing a gel electrolyte having desirable mechanical properties as taught by Bitner.  
It is noted that polyethylene glycol diacrylate has the structure which is equivalent or substantially equivalent to that of Formula 1-1 at claim 7; therefore, the rejection addresses the features of claim 5-7 and 13-14. 

As described above, the cited art teaches that polyethylene glycol may be used in the binder of the electrode and in the gel electrolyte, but does not expressly state that the structure includes polymerization between the oligomers of the gel electrolyte and the organic binder.  
However, a skilled artisan at the time of invention would have understood that at least because the same polyethylene diacrylate may be used in the binder of the electrode and the gel electrolyte, then the materials may be polymerized together so as to provide a unitary polymerized network. 
For example, in the battery art, Sato teaches that the same material may be used in the electrolyte and electrode (paragraphs [0015, 0049]) thereby providing a substantially continuous structure without adhesion problems between electrode and electrolyte (see Figures 7A and 7C).
It would have been obvious to a person having ordinary skill in the art at the time of invention to polymerize the oligomers of the gel electrolyte and the organic binder together so as to provide a more continuous network structure as in Sato so as to reduce possibility of adhesion issues of the battery.

Regarding claim 12, Chen remains as applied to claim 1.  Chen further teaches wherein the electrode active material layer further comprises a conductive material (“conductive agent”, paragraph [0126]) and a binder that does not contain an ethylenically unsaturated group (paragraph [0128] teaches various conventional polymeric binders groups such as “polyacrylonitrile, polyimides, polyesters, polyethers, fluorinated polymers” which may be included in addition to the polyethylene glycol diacrylate and include species such as PVDF which do not contain an ethylenically unsaturated group).   


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 2014/0147738), Bitner (WO 2016/203390), Sato (US 2001/0044045) and Schwab (USP 4792504).
Regarding claim 8, Chen and Wu and Bitner remain as applied to claim 1.  The “formed by curing…” limitation of claim 8 is a product-by-process limitation.  As described in MPEP 2113, product-by process claims are only limited by the structure implied by the recited steps.  In this case, claim 8 not set forth additional structure other than the presence of a battery case.  
The use of a battery case is conventional if not essential in the formation of a lithium secondary battery [OFFICAL NOTICE; since this assertion of official notice previously presented in the 5/10/22 Non-Final Rejection was not traversed or not adequately traversed in the 8/4/22 remarks, the common knowledge or well-known in the art statement is taken to be admitted prior art; as supporting evidence, Kim -US 2017/0187024, included in the Relevant or Related Art section below, illustrates a conventional lithium ion battery case at Figure 2]; therefore, the inclusion of such a case is an obvious extension of the teachings of Chen and claim 8 does not patentably distinguish the claimed invention from the teachings of Chen and Wu as described.  

Claim 8 as amended on 8/4/22 further requires that the gel polymer electrolyte is formed by a process utilizing a polymerization initiator.  If the polymerization initiator, or a remnant thereof, necessarily remains after polymerization so as to be a constituent of the gel polymer electrolyte, then this feature implicitly adds structure to the polymer gel electrolyte.  
As previously described, Bitner teaches a polymer electrolyte having desirable mechanical properties may be obtained by polymerization of polyethylene glycol diacrylate to provide a polymeric matrix of the gel electrolyte (Bitner page 5).  
Bitner specifically mentions Schwab as exemplary of a method forming such a polymer matrix based on polymerized polyethylene glycol diacrylate at page 5.  Schwab details the method of production including the use of an initiator to promote crosslinking (c2:62-66; c3:38-42).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the gel polymer matrix using a polymerization initiator in addition to the oligomers associated with polyethylene oxide diacrylate, for the benefit of facilitating formation of the mechanically strengthening polymer matrix.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Ahn (USP 10243239) prior art by applicant, teaches a polymer gel electrolyte comprising a compound having an ethylenically unsaturated group e.g. c23.
Matsuo (US 2015/0372305) teaches binder comprising oxyalkylene group, but positioned distally, not centrally.
Kim (US 2017/0187024) teaches cross-linkable binders obtained from monomers comprising ethylenically unsaturated groups.  Kim teaches a conventional battery case at item 70 of Figure 1.
Ahn (US 2017/0229735) teaches a polymer gel electrolyte comprising a compound having an ethylenically unsaturated group.
Daigle (US 2021/0147604) teaches that the same compositions may be used as polymer electrolyte and binder applications (paragraph [0103]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723